DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Jeremy Rashid on June 29, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following claims are amended:

Change Claim 5 to,
	The device according to claim 1, wherein a portion of the first conductive portion is arranged between the first electrode part and the second electrode part

Claim 6 is canceled.

Claim 7,
	Line 2 change “with” to “adjacent to”

Claim 8,
	Line 2 change “with” to “adjacent to”

Change Claim 9 to,
The device according to claim 8, wherein
	the second electrode part includes a first sub-part arranged adjacent to the first insulating part in the first direction, and 
	a length between opposing boundaries in the first direction of the first sub-part becoming longer along the second direction.

Change Claim 10 to,
The device according to claim 9, wherein
	the second electrode part includes a second sub-part arranged adjacent to the second insulating part in the first direction, and
	a length between opposing boundaries in the first direction of the second sub-part becoming longer or being constant along the second direction.

Claim 11 line 2, change “a conductive” to “an

Claim 12 line 2 change “conductive impurity” to “

Claim 13 line 2 change “first conductive part” to “first electrode

Claim 14 line 2 change “second conductive part” to “second electrode
Allowable Subject Matter
3.	Claims 1-5 and 7-15 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a second insulating portion provided between the first electrode part and the second electrode part in the first direction, the second insulating portion including a first insulating part, a length between opposing boundaries in the first direction of the first insulating part becoming shorter along the second direction, and a second insulating part including a sub-part positioned on the first insulating part, a length between opposing boundaries in the first direction of the sub-part becoming longer or being constant along the second direction; and a second electrode provided on the second semiconductor regions and the third semiconductor regions, the second electrode being electrically connected to the second semiconductor regions, the third semiconductor regions, and the first conductive portion” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) are provided:
US 2009/0263952 A1 (Fig. 2); US 2012/0199899 A1 (Figs. 2A-2B); US 2014/0284773 A1 (Fig. 1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818